 Case:20-02169-MCF11 Doc#:108 Filed:03/23/21 Entered:03/23/21 16:47:24       Desc: Main
                            Document Page 1 of 1


 1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                    CASE NO. 20-02169-MCF11
 4    LIMENOS CORPORATION                      Chapter 11

 5

 6
     XX-XXXXXXX
 7
                     Debtor(s)                    FILED & ENTERED ON MAR/23/2021
 8

 9
                                     ORDER TO SHOW CAUSE
10
           Debtor's counsel is hereby ordered to show cause within 14 days why the
11
     court should not eliminate the following items charged to the Debtor on the
12
     application for compensation (Docket No. 104):
13
              1) Review of voluntary petition, dated 06/23/2020 at page 5 of the
14
     application for compensation for the amount of $200.
15
              2) Filing of voluntary petition, dated 06/24/2020 at page 5 of the
16
     application for compensation for the amount of $33.
17
              3) Drafting the first application for compensation, dated 01/8/2021 at
18
     page 11 of the application for compensation for the amount of $800.
19
              Regarding the first two items, the court notes that they are similar to
20
     two charges located on page 4 of the application with the dates of 06/04/2020
21
     and 06/05/2020.
22
           IT IS SO ORDERED.
23
           In San Juan, Puerto Rico, this 23 day of March, 2021.
24

25

26

27

28

29

30

31

32
